


EXHIBIT 10.1




SECOND FORBEARANCE AGREEMENT


This Second Forbearance Agreement dated as of December 28, 2012 (the
“Agreement”), is entered into by and among: (i) CPI Corp., a Delaware
corporation (the “Borrower” also referred to herein as the “Company”); (ii)
Consumer Programs Incorporated, a Missouri corporation (“CP Inc.”), CPI Canadian
Holdings, Inc., a Delaware corporation (“CPI Canada”), CPI Images, L.L.C., a
Missouri limited liability company (“Images”), CPI International Holdings, Inc.,
a Delaware corporation (“CPI International”), Texas Portraits L.P., a Delaware
limited partnership (“Texas”), Centrics Technology, Inc., a Delaware corporation
(“Centrics”), and Image Source Inc., a Missouri corporation (“ISI,” and, with CP
Inc., CPI Canada, Images, CPI International, Texas and Centrics, each an
“Original Guarantor” and, collectively, the “Original Guarantors”); (iii) Bella
Pictures Holdings, LLC, a Delaware limited liability company (“Bella”), and
Sandy Realty Holdings, LLC, a Missouri limited liability company (“Sandy” and,
with Bella, each an “Additional Guarantor” and collectively, the “Additional
Guarantors”); (iv) CPI Corp., an unlimited liability company organized under the
laws of Nova Scotia (“CPI Canada”), CPI Portrait Studios of Canada Corp., an
unlimited liability company organized under the laws of Nova Scotia (“Studios
Canada”), CPI Canadian Images, an Ontario partnership (“Images Canada” and with
CPI Canada and Studios Canada, each a “Canadian Guarantor”, and collectively,
the “Canadian Guarantors”); and (v) Bank of America, N.A., as Administrative
Agent (“Agent”) for the various financial institution parties identified as
Lenders in the Loan Agreement (collectively, “Lenders”). Borrower, the Original
Guarantors, the Additional Guarantors and the Canadian Guarantors are
collectively referred to herein as the “Borrower Parties.”
RECITALS
A.Lenders extended a loan to Borrower (the “Loan”) pursuant to that certain
Credit Agreement dated as of August 30, 2010, as amended by that certain First
Amendment to Credit Agreement dated December 16, 2011 (the “First Amendment”),
as further amended by that certain Forbearance Agreement dated May 18, 2012 (the
“Forbearance Agreement”), as further amended by that certain Second Amendment to
Credit Agreement dated as of June 6, 2012 (“Second Amendment”), as further
amended by that certain Third Amendment to Credit Agreement dated as of August
28, 2012 (“Third Amendment” and as further amended by that certain Fourth
Amendment to Credit Agreement dated as of November 9, 2012 (“Fourth Amendment”,
and collectively with the above, the “Loan Agreement”).


B.The Company and the Original Guarantors executed and delivered that certain
Guaranty and Collateral Agreement dated as of August 30, 2010 (the
“Guaranty/Collateral Agreement”), pursuant to which, among other things, the
Original Guarantors guaranteed the Company's payment and performance of its
obligations under the Loan Agreement and the Company and the Original Guarantors
granted Administrative Agent a security interest in the Collateral (as defined
therein). The Additional Guarantors executed and delivered a Joinder Agreement
to the Guaranty/Collateral Agreement dated as of May 23, 2012, pursuant to which
the Additional Guarantors assumed, jointly and severally with the Original
Guarantors, all of the obligations of the Company and the Original Guarantors
arising under the Guaranty/Collateral Agreement. As a condition precedent to the
effectiveness of this Agreement, the Canadian Guarantors will execute and
deliver a Joinder Agreement to the Guaranty/Collateral Agreement, pursuant to
which the Canadian Guarantors will assume, jointly and severally with the
Original Guarantors and the Additional Guarantors, all of the obligations of the
Company, the Original Guarantors and the Additional Guarantors arising under the
Guaranty/Collateral Agreement. The Canadian Guarantors are dependent on the
Company for its significant corporate and legal decision-making, marketing,
communications, banking, strategic and management functions, sales, pricing and
accounting functions and the rights and benefits conferred on the Company
pursuant to the terms of this Agreement constitute a direct and material benefit
to the Canadian Guarantors. The Loan Agreement and the Guaranty/Collateral
Agreement, together with any and all other instruments and agreements that
evidence, relate to, or secure the Loan (including this Agreement), as such
instruments and agreement have been amended or are amended pursuant to this
Agreement, are hereinafter collectively referred to as the “Loan Documents.”


C.Certain Events of Default exist under the Loan Documents as of the date of
this Agreement and are continuing (collectively, the “Existing Defaults”),
including, without limitation, the following: (i) Borrower's failure




--------------------------------------------------------------------------------




to reduce the Revolving Outstandings to a level at or below the $88,531,195.44
Revolving Commitment amount on and after December 1, 2012, as required by
Section 6.1.3 of the Loan Agreement; (ii) Borrower's failure to reduce the
Revolving Outstandings to a level that is at or below the $83,531,195.44
Revolving Commitment amount on and after December 10, 2012, as required by
Section 6.1.3 of the Loan Agreement; (iii) Borrower's failure to satisfy the
Minimum Period Cumulative EBITDAR for Period 10 (10/14/12 - 11/10/12); (iv)
Borrower's failure to satisfy the Minimum Weekly Cumulative Gross Sales Revenue
for Period 11 (specifically week 44, (12/2/12 - 12/8/12), week 45, (12/9/12 -
12/15/12) and week 46, (12/16/12 - 12/22/12); (v) Borrower's failure to pay to
Agent the Designated Proceeds as required by Section 6.2.2(a)(vi) on November
10, 2012, November 17, 2012, November 24, 2012, December 1, 2012, December 8,
2012, December 15, 2012 and December 22, 2012; (vi) Borrower's failure to
provide to Lenders the period comparison required by Section 10.1.15 for Period
10; (vii) Borrower's failure to provide to Agent the weekly cash forecasts
required by Section 10.1.15 on November 29, 2012, December 4, 2012, December 14,
2012 and December 20, 2012; (viii) Borrower's closure of certain studios on May
1, 2012 for which Borrower had not paid rent since March 18, 2012, inclusive of
11 “Kiddie Kandids” and “Sears Portraits Studios” with remaining liability of
approximately $2.8 million remaining on those locations and 20 “Portrait
Galleries” from “Bella Pictures Studios;” and (ix) Borrower's abandonment of an
office lease in San Francisco, California in October of 2012 with remaining
liability under the lease of $432,250.


D.By reason of the existence of the Existing Defaults, Agent has the full legal
right to exercise its rights and remedies under the Loan Agreement, the
Guaranty/Collateral Agreement, and the other Loan Documents. Such remedies
include, but are not limited to, the right to enforce its security interest in
the Collateral and the Real Estate Collateral and to pursue collection from the
Borrower and the Original Guarantors, the Additional Guarantors and the Canadian
Guarantors.


E.As of December 20, 2012, the amount of the indebtedness owing under the Loan
Documents (exclusive of attorneys' fees and other fees, expenses, advances, and
costs of collection, all of which are due and owing and not waived) totaled
$96,270,689.33, consisting of unpaid principal of $76,200,242, accrued and
unpaid interest of $137,583.77, accrued and unpaid PIK Obligations of
$5,964,399.65, letter of credit fees of  $168,705.91 and L/C Obligations
totaling $13,799,758.00.


F.Pursuant to Borrower Parties' request, Agent, for itself and for the benefit
of each Lender, although it is under no obligation to do so, is willing to amend
certain of the Loan Documents and to forebear from exercising its rights and
remedies under the Loan Documents for a period of time as specified herein and
on the terms and conditions set forth herein.


G.Each of the Borrower Parties acknowledge and agree that the forbearances and
accommodations contained herein provide significant financial benefits to each
of the Borrower Parties, including, without limitation, the ability of the
Borrower Parties to borrow up to $6,468,804.56 more than is permitted under the
$83,531,195.44 Revolving Commitment amount.


AGREEMENT
Now, therefore, in consideration of the premises and the mutual agreements
contained herein, the parties agree as follows:


1.RECITALS. All of the foregoing recitals and statements are hereby affirmed by
the Borrower Parties as true statements of fact and may be used as binding
admissions in a court of law or equity, or other judicial or non-judicial
proceedings.


2.DEFINED TERMS. Unless otherwise defined in this Agreement, all capitalized
terms used herein as defined terms shall have the meanings given to them in the
Loan Documents.


3.TERMS OF FORBEARANCE. Unless the Forbearance Period (as defined below) is
sooner terminated as provided herein, Agent, for itself and for the benefit of
each Lender, agrees to forbear from exercising




--------------------------------------------------------------------------------




its rights and remedies under the Loan Documents through the close of business
on January 18, 2013 (the “Forbearance Period”) on the following terms and
conditions:


3.1    Notwithstanding the Existing Defaults, the Lenders will continue to make
Revolving Loans available to the Borrower in amounts and for purposes that are
satisfactory to the Agent in its sole and absolute discretion; provided,
however, in no event shall the Revolving Outstandings ever exceed
$90,000,000.00. The Lenders have not amended nor increased the amount of the
Revolving Commitment above $83,531,195.44. The Existing Defaults have not been
cured nor waived regardless of the Lenders' decisions to make Revolving Loans
available during the Forbearance Period. Agent expressly reserves all rights and
remedies under the Loan Agreement and the other Loan Documents, at law and in
equity as a result of the Existing Defaults.


3.2    Upon the termination of the Forbearance Period for any reason, Agent
shall have the full right and power immediately and unconditionally to exercise
all rights and remedies granted to it under the Loan Documents without further
notice to the Borrower Parties (other than any notice otherwise required in the
Loan Documents or under applicable law (including any applicable UCC)) and
subject to no other conditions precedent.


3.3    The Borrower Parties acknowledge that Agent's obligations under this
Agreement are in the nature of a conditional forbearance only, and that, except
as expressly provided herein, Agent has made no agreement or commitment to
extend the Loan or to modify the Loan Documents.


4.AMENDMENTS TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS. Effective as of the
Effective Date, the Loan Agreement and the other Loan Documents are amended as
follows:


4.1    Definitions


4.1.1    Termination Date. The definition of “Termination Date” in Section 1.1
of the Loan Agreement is deleted and replaced with the following:


“Termination Date” means the earlier to occur of (a) January 18, 2013, (b) the
Forbearance Period Termination Date (as defined in the Second Forbearance
Agreement dated as of December 28, 2012, or (c) such other date on which the
Commitments terminate pursuant to Section 6 or Section 13.”


4.2    Second Forbearance Agreement. The Loan Agreement is supplemented with the
following definitions of “Forbearance Period” and “Second Forbearance Agreement.


“Forbearance Period” shall have the meaning assigned to such term in the Second
Forbearance Agreement.”


“Second Forbearance Agreement” means that certain Second Forbearance Agreement
dated as of December 28, 2012 among the Borrower Parties, the Administrative
Agent and the Lenders.”


4.2    Termination of Right to Obtain Letters of Credit. Notwithstanding
anything to the contrary in the Loan Agreement, subsequent to the date of this
Agreement, the Company shall not have no further right to request or obtain any
Letters of Credit under the Loan Agreement.


4.3    Québec Matters. Section 1.2 of the Loan Agreement is amended by the
addition of a new clause (i) thereto as follows:


(i)    For purposes of any assets, liabilities or entities located in the
Province of Québec (Canada) and for all other purposes pursuant to which the
interpretation or




--------------------------------------------------------------------------------




construction of this Agreement may be subject to the laws of the Province of
Québec and the federal laws of Canada applicable therein or a court or tribunal
exercising jurisdiction in the Province of Québec, the words and terms (i)
“personal property” shall include “movable property”, (ii) “real property” or
“real estate” shall include “immovable property”, (iii) “tangible property”
shall include “corporeal property”, (iv) “intangible property” shall include
“incorporeal property”, (v) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (vi) all references to filing, perfection, priority, remedies,
registering or recording under the Uniform Commercial Code shall include
publication under the Civil Code of Québec, (vii) all references to “perfection”
of or “perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties,
(viii) any “right of offset”, “right of setoff” or similar expression shall
include a “right of compensation”, (ix) “goods” shall include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (x) an “agent” shall include a “mandatary”, (xi) “construction
liens” shall include “legal hypothecs”, (xii) “joint and several” shall include
“solidary”, (xiii) “gross negligence or wilful misconduct” shall be deemed to be
“intentional or gross fault”, (xiv) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”, (xv) “easement” shall include
“servitude”, (xvi) “priority” shall include “prior claim”, (xvii) “survey” shall
include “certificate of location and plan”, (xviii) “state” shall include
“province”, (xix) “fee simple title” shall include “absolute ownership”, (xx)
“accounts” shall include “claims”, (xxi) “guaranty” or “guarantee” shall include
a “suretyship”, (xxii) “guarantor” shall include “surety”, and (xxiii)
“receiver” shall include an “administrator” or a “manager”. The parties hereto
confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c'est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.


4.4    Maximum Cash Balance. Section 6.2.2(a)(vi) of the Loan Agreement is
amended and restated to read as follows:
6.2.2(a)(vi) Regardless of whether or not there is an Event of Default then
existing, within two (2) Business Days of the end of each Business Day, the
Company shall reduce the Revolving Outstandings by any available amounts of
immediately available cash on deposit in the Company's and its Subsidiaries' US
banks that exceeds Five Hundred Thousand Dollars ($500,000). Subject to the
terms of the Loan Documents, including the Second Forbearance Agreement, the
Company shall have the ability to reborrow the proceeds that are paid to the
Agent pursuant to the prior sentence in amounts and for purposes that are
satisfactory to the Agent in its sole and absolute discretion.


4.5    Minimum Weekly Cash Balance. Section 11.16.3 of the Loan Agreement
requiring a Minimum Weekly Cash Amount is deleted in its entirety.


4.6    Pledged Equity. The definitions of “Investment Property” and “Pledged
Equity” set forth in the Guaranty/Collateral Agreement are amended to include
one hundred percent (100%) of the total outstanding equity interests of any
foreign Subsidiary (as defined in the Guaranty/Collateral Agreement). As such,
Schedule 1 to the Guaranty/Collateral Agreement is hereby amended to provide
that CPI International Holdings, Inc.,




--------------------------------------------------------------------------------




as a “Grantor,” is pledging one hundred percent (100%) of its equity interest in
CPI Corp. (Nova Scotia) and CPI Canadian Holdings, Inc., as a “Grantor,” is
pledging one hundred percent (100%) of its equity interest in CPI Portrait
Studios of Canada Corp.


4.7    Québec Security. The Loan Agreement is amended by the addition of the
following new Section 14.15:


14.15     Québec Security. For greater certainty and without limiting the powers
of the Administrative Agent under this Agreement and the Loan Documents, each
Lender hereby irrevocably (subject to Section 14.10) appoints and constitutes
the Administrative Agent as holder of an irrevocable power of attorney (fondé de
pouvoir within the meaning of Article 2692 of the Civil Code of Québec) in order
to hold hypothecs and security granted by any Loan Party on property pursuant to
the laws of the Province of Québec in order to secure obligations of such Loan
Party under any bond, debenture or similar title of indebtedness issued by such
Loan Party, and further agrees that the Administrative Agent may act as the
holder and mandatary (i.e. agent) with respect to any shares, capital stock or
other securities or any bond, debenture or similar title of indebtedness that
may be issued by a Loan Party or any other Person and pledged in favour of the
Administrative Agent, for the benefit of the Lenders, in accordance with Article
2705 of the Civil Code of Québec. The execution by the Administrative Agent,
acting as fondé de pouvoir and mandatary, prior to this Agreement of any deeds
of hypothec or other security documents is hereby ratified and confirmed.
Notwithstanding the provisions of section 32 of An Act respecting the special
powers of legal persons (Québec), the Administrative Agent may acquire and be
the holder of any bond or debenture issued by any Loan Party (i.e. the fondé de
pouvoir may acquire and hold the first bond issued by any Loan Party under any
deed of hypothec granted by such Loan Party). The constitution of the
Administrative Agent as fondé de pouvoir, and of the Administrative Agent as
holder and mandatary with respect to any bond, debenture, shares, capital stock
or other securities that may be issued and pledged from time to time to the
Administrative Agent for the benefit of the Lenders, shall be deemed to have
been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of a
Lender's rights and obligations under this Agreement and by each successor
Administrative Agent hereunder. The Administrative Agent acting as fondé de
pouvoir shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favour of the Administrative
Agent in this Agreement, which shall apply mutatis mutandis to the
Administrative Agent acting as fondé de pouvoir. Section 14.10 shall apply,
mutatis mutandis, to the resignation and removal of the Administrative Agent
acting as fondé de pouvoir.


5.TERMINATION OF FORBEARANCE PERIOD. The Forbearance Period shall end on the
first of the following to occur (the “Forbearance Period Termination Date”):


5.1    January 18, 2013;


5.2    The date on which a petition is filed by or against any Borrower Party
under Title 11 of the United States Code (the “Bankruptcy Code”) or under the
Canadian Bankruptcy and Insolvency Act, or the Canadian Companies' Creditors
Arrangement Act (or any similar act or law); or any Borrower Party makes any
assignment for the benefit of creditors; or any Borrower Party voluntarily or
involuntarily becomes the subject of any other case or proceeding for the relief
or protection of debtors under any other law or statute or under any provision
of common or provincial law;






--------------------------------------------------------------------------------




5.3    The date on which (a) any Event of Default, other than any Existing
Default existing as of the date of this Agreement, occurs or is determined to
have occurred under any Loan Document, including this Agreement, (b) any
Borrower Party fails to timely perform and observe any of the covenants,
agreements, and obligations contained in this Agreement, or (c) or any of the
representations or warranties contained in this Agreement shall prove to be
false or misleading in any material respect; and


5.4    The date on which any Borrower Party initiates any judicial,
administrative or arbitration proceeding against Agent or any Lender.


6.REMEDIES. On the Forbearance Period Termination Date, Agent's agreement to
forbear shall immediately terminate, without notice to any Borrower Party, and
Agent shall be immediately entitled to exercise any and all rights and remedies
available to Agent or any Lender under the Loan Documents, this Agreement and at
law or in equity, without notice to any Borrower Party (other than any notice
otherwise required in the Loan Documents or under applicable law (including any
applicable UCC)), including, without limitation, the right to conduct any
judicial or non-judicial sales of any Collateral or Real Estate Collateral. The
releases contained in Section 15 of this Agreement and the amendments to the
Loan Agreement contained in Section 4 of this Agreement shall survive the
termination of this Agreement and shall continue in full force and effect from
and after the Forbearance Period Termination Date.


7.REPRESENTATIONS AND WARRANTIES. Each Borrower Party represents and warrants to
Agent and Lenders that:


7.1    Recitals. The recitals set forth above are true, complete, accurate, and
correct and are part of this Agreement, and such recitals are incorporated
herein by this reference.


7.2    Loan Documents. Except to the extent disclosed on amended schedules to
the Loan Agreement attached hereto as Exhibit A (or previously disclosed to
Agent or any Lender in writing) and except with respect to the representations
and warranties contained in Sections 9.5 and 9.14, and 9.22 of the Loan
Agreement and in Sections 5(iv), (v) and (vi) of the First Amendment to Credit
Agreement, all representations and warranties made and given by each Borrower
Party in the Loan Documents are true, complete, accurate, and correct, as if
given on the Effective Date.


7.3    No Claims or Defenses. Each Borrower Party has no claims, offsets,
counterclaims, or defenses (other than payment) with respect to: i) the payment
of the Loan; ii) the payment of any other sums due under the Loan Documents;
iii) the performance of each Borrower Party's obligations under the Loan
Documents; or iv) any liability of any Borrower Party under any of the Loan
Documents.


7.4    No Breach by Agent or Lenders. Agent and each Lender (including all of
their respective predecessors): i) have not breached any duty to any Borrower
Party in connection with the Loan; and ii) have fully performed all obligations
they may have had or now have to any Borrower Party.


7.5    Assistance of Counsel. Each Borrower Party has had the assistance of
independent counsel of its own choice, or has had the opportunity to retain such
independent counsel, in reviewing, discussing, and considering all the terms of
this Agreement; and if counsel was retained, counsel for such Borrower Party has
read and considered this Agreement and advised such Borrower Party to execute
the same. Before execution of this Agreement, each Borrower Party has had
adequate opportunity to make whatever investigation or inquiry it may deem
necessary or desirable in connection with the subject matter of this Agreement.


7.6    No Representations or Coercion. No Borrower Party is acting in reliance
on any representation, understanding, or agreement not expressly set forth
herein. Each Borrower Party acknowledges that neither Agent nor any Lender has
made any representation with respect to the subject of this Agreement except as
expressly set forth herein. Each Borrower Party has executed this Agreement as
its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any person.






--------------------------------------------------------------------------------




7.7    Interest and Other Charges. All interest or other fees or charges which
have been imposed, accrued or collected by Agent (including all of its
predecessors) under the Loan Documents or in connection with the Loan through
the date of this Agreement, and the method of computing the same, were and are
proper and agreed to by each Borrower Party, and were properly computed and
collected.


7.8    No Novation. This Agreement is not intended by the parties to be a
novation of the Loan Documents and, except as expressly modified herein, all
terms, conditions, rights, and obligations as set out in the Loan Documents are
hereby reaffirmed and shall otherwise remain in full force and effect as
originally written and agreed.


7.9    Loan Documents Still in Force. Notwithstanding anything to the contrary
in this Agreement, except as modified herein, the Loan Documents are in full
force and effect in accordance with their respective terms, remain valid and
binding obligations of Borrower Parties, have not been modified or amended, and
are hereby reaffirmed and ratified by each Borrowers Party. Each Original
Guarantor, Additional Guarantor and Canadian Guarantor has read and understands
the terms of this Agreement and each hereby ratifies and confirms the
Guaranty/Collateral Agreement and their continuing obligations and duties
thereunder and consents to the terms of this Agreement. After the Forbearance
Period Termination Date, each Borrower Party (either individually, collectively,
or in concert with others) shall cooperate fully with the exercise by Agent of
any of its rights and remedies pursuant to the Loan Documents or at law or in
equity, including in connection with the transfer of possession of the
Collateral and/or the Real Estate Collateral to the successor bidder at any
judicial or non-judicial sale of the Collateral and/or the Real Estate
Collateral.


7.10    No Pending Bankruptcies. No action or proceeding, including, without
limitation, a voluntary or involuntary petition for bankruptcy under any chapter
of the Bankruptcy Code, has been instituted by such Borrower Party or, to the
knowledge of such Borrower Party, against such Borrower Party.


7.11    Due Authorization. The individuals signing this Agreement on behalf of
each Borrower Party are duly authorized to enter into this Agreement.


7.12    Existing Defaults. To the knowledge of each Borrower Party, other than
the specific Existing Defaults identified in Recital B of this Agreement, no
Events of Default exist under the Loan Documents as of the Effective Date.


8.CONDITIONS PRECEDENT. This Agreement shall become effective on the earliest
date (the “Effective Date”) that each of the following has occurred:


8.1    Agent has received counterpart originals of this Agreement executed by
all Borrower Parties listed on the signature page(s) hereof.


8.2    All actions required to be taken by each Borrower Party in connection
with the transactions contemplated by this Agreement have been taken in form and
substance satisfactory to Agent.


8.3    Agent has received originals or certified or other copies of such other
documents as Agent may reasonably request.


8.4    Borrower shall have provided Agent with evidence satisfactory to Agent,
in its sole discretion, that the execution, delivery, and performance by all
Borrower Parties of this Agreement, and any agreement or instrument required by
this Agreement, have been duly authorized.


8.5    Borrower shall have delivered to Agent a payment on the Revolving Loans
in an amount sufficient to be in compliance with Section 6.2.2(a)(vi) of the
Credit Agreement, as amended by this Agreement.






--------------------------------------------------------------------------------




8.6    Borrower shall have paid to Agent all out-of-pocket costs, expenses, and
reasonable attorneys' fees of Agent, including fees of $44,000 paid or due and
payable to Agent's consultant (FTI Consulting) and fees of $140,000 paid or due
and payable to Agent's legal counsel (Bryan Cave LLP and Blake, Cassels &
Graydon S.E.N.C.R.L./s.r.l./LLP);


8.7    Borrower shall have executed and delivered a fee letter to Agent on
account of Agent's facility arrangement and other services provided by Agent to
Borrower and shall have paid all of Agent's fees as set forth in such fee
letter.


8.8    The Canadian Guarantors shall have executed and delivered a Joinder
Agreement (together with all schedules) to Agent in the form attached hereto as
Exhibit B, pursuant to Section 8.17 of the Guaranty/Collateral Agreement.


8.9    The Lender has perfected its security interests in the Canadian
collateral to the extent required by Agent pursuant to certain registrations in
the various Canadian Provinces.


8.10    The Borrower Parties have provided evidence, satisfactory to Agent, that
the Borrower Parties have entered into amendments to the Walmart Agreements to
defer certain payments required under such agreements, which amendments shall be
acceptable to the Agent in its sole and absolute discretion.


8.11    The execution and delivery of this Agreement by Agent shall have been
authorized by the Required Lenders.


9.POST-CLOSING OBLIGATION. No later than January 7, 2013, each Canadian
Guarantor shall have executed and delivered a Québec law governed Deed of
Hypothec and Issue of Bonds, a Bond, a Delivery Order and a Pledge of Bond
Agreement in favour of Agent acting as fondé de pouvoir or Agent for the benefit
of the Lenders, as applicable, in the form acceptable to Agent in its sole
discretion.


10.CONFIRMATION OF COLLATERAL/FURTHER ASSURANCES. Each Borrower Party hereby: i)
confirms to Agent that all security interests and liens heretofore granted by it
to Agent, for the benefit of the Lenders, securing the obligations of any
Borrower Party to Agent or any Lender arising out of the Loan Documents; ii)
acknowledges and agrees that all such obligations shall continue to be secured
by any and all such security interests and liens except as expressly provided
herein; and iii) agrees to execute and deliver to Agent and each Lender any and
all agreements and other documentation and to take any and all actions
reasonably requested by Agent and each Lender at any time to assure the
perfection, protection, priority, and enforcement of Agent and each Lender's
rights under the Loan Documents, including this Agreement, with respect to all
such security interests and liens, at Borrower Parties' sole cost and expense.


11.BINDING EFFECT. This Agreement shall be binding upon each Borrower Party and
Agent, and their respective successors and assigns, and shall inure to the
benefit of such parties and their respective successors and assigns; provided,
however, that no Borrower Party may assign any rights arising from this
Agreement or any Loan Documents without Agent's prior written consent, and any
prohibited assignment shall be null and void.


12.COUNTERPARTS; EFFECTIVENESS. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart, whether delivered by facsimile, email, or other electronic
delivery, shall be deemed to be an original, but all such counterparts shall
together constitute one and the same agreement. This Agreement shall be deemed
to have been executed and delivered on the Effective Date.


13.AMENDMENT AND WAIVER. No amendment or waiver of any provision of this
Agreement shall be effective unless set forth in a writing signed by the parties
hereto.






--------------------------------------------------------------------------------




14.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the provisions of Section 15.7 of the Loan Agreement.


15.SEVERABILITY. Any provision of this Agreement that is held to be inoperative,
unenforceable, voidable, or invalid in any jurisdiction shall, as to that
jurisdiction, be ineffective, unenforceable, void, or invalid without affecting
the remaining provisions in that or any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.


16.RELEASE. As a material part of the consideration for Agent entering into this
Agreement, each Borrower Party (collectively “Releasor”) agrees as follows (the
“Release Provision”):


16.1    Releasor hereby releases and forever discharges Agent and each Lender
and such parties' predecessors, successors, assigns, officers, managers,
directors, shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as “Lender Group”) jointly and severally from any and
all claims, counterclaims, demands, damages, debts, agreements, covenants,
suits, contracts, obligations, liabilities, accounts, offsets, rights, actions,
and causes of action of any nature whatsoever, including, without limitation,
all claims, demands, and causes of action for contribution and indemnity,
whether arising at law or in equity, whether presently possessed or possessed in
the future, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether presently accrued or to accrue hereafter,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which Releasor may have or claim to have against any of the
Lender Group, in each case to the extent arising or accruing prior to and
including the Effective Date; provided, however, that Agent and each Lender
shall not be released hereby from any obligation to pay to Releasor any amounts
that Releasor may have on deposit with Agent or such Lender, in accordance with
applicable law and the terms of the documents establishing any such deposit
relationship.


16.2    Releasor agrees not to sue any of the Lender Group or in any way assist
any other person or entity in suing any of the Lender Group with respect to any
claim released herein. The Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.


16.3    Releasor is the sole owner of the claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other person or entity.


16.4    Releasor understands that the Release Provision was a material
consideration in the agreement of Agent to enter into this Agreement on behalf
of itself and each Lender.


16.5    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Lender Group so as to foreclose forever the assertion by Releasor of any
claims released hereby against any of the Lender Group.


16.6    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.


17.NOTICES. Any notice, demand or other communications which any party hereto
may desire or may be required to give to any other party hereto shall be in
writing, and shall be deemed given if and when personally delivered (personal
delivery shall include delivery by messenger or expedited delivery service,
regularly providing proof of delivery, such as Federal Express or Airborne), or
when delivered (whether accepted or refused) by United States registered or
certified mail, postage prepaid and return receipt requested addressed to a
party at its address set forth in the Loan Agreement and/or the
Guaranty/Collateral Agreement.




--------------------------------------------------------------------------------




18.FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


19.Missouri Revised Statute §432.045. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT YOU
(BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH,
TOGETHER WITH THE LOAN DOCUMENTS, IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
BORROWER:


CPI Corp, a Delaware corporation


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




ORIGINAL GUARANTORS:


CONSUMER PROGRAMS INCORPORATED, a Missouri corporation


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI CANADIAN HOLDINGS, INC., a Delaware corporation


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI IMAGES, L.L.C., a Missouri limited liability company


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI INTERNATIONAL HOLDINGS, INC., a Delaware corporation






--------------------------------------------------------------------------------




By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




TEXAS PORTRAITS L.P., a Delaware limited partnership


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CENTRICS TECHNOLOGY, INC., a Delaware corporation


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




IMAGE SOURCE INC., a Missouri corporation


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer






ADDITIONAL GUARANTORS:


BELLA PICTURES HOLDINGS, LLC, a Delaware limited liability company


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




SANDY REALTY HOLDINGS, LLC, a Missouri limited liability company


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CANADIAN GUARANTORS:


CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




--------------------------------------------------------------------------------








CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company organized
under the laws of Nova Scotia


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI CANADIAN IMAGES, an Ontario partnership


By: CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company
organized under the laws of Nova Scotia, its partner


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




By: CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia, its partner


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer






--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as Administrative Agent for the various financial
institution parties identified as Lenders, as Issuing Lender, and as a Lender


By    /s/ Colin McClary    
Name:    Colin McClary
Title:    Senior Vice President




ASSOCIATED BANK, N.A., as a Lender


By    /s/ Dan Maher    
Name:    Dan Maher
Title:    Senior Vice President




FIFTH THIRD BANK, as a Lender


By    /s/ Steven J. Englehart    
Name:    Steven J. Englehart
Title:    Vice President




THE PRIVATE BANK AND TRUST COMPANY, as a Lender


By    /s/ James Thompson    
Name:    James Thompson
Title:    Managing Director








--------------------------------------------------------------------------------






EXHIBIT A


(Amended Schedules)






--------------------------------------------------------------------------------






EXHIBIT B


JOINDER TO GUARANTY AND COLLATERAL AGREEMENT
This JOINDER AGREEMENT (this “Agreement”) dated as of December 28, 2012 is
executed by the undersigned for the benefit of Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), in connection with that
certain Guaranty and Collateral Agreement dated as of August 30, 2010, among the
Grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or modified from time to time, the “Guaranty and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guaranty and Collateral Agreement.
Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.17 of the Guaranty and Collateral Agreement.
In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:
1.Each such Person assumes all the obligations of a Grantor under the Guaranty
and Collateral Agreement and agrees that such person or entity is a Grantor and
bound as a Grantor under the terms of the Guaranty and Collateral Agreement, as
if it had been an original signatory to such agreement. In furtherance of the
foregoing, such Person hereby assigns, pledges and grants to the Administrative
Agent a security interest and Lien in all of its right, title and interest in
and to the Collateral owned thereby to secure the Secured Obligations.


2.Schedules 1, 2, 3, 4, 5, and 6 of the Guaranty and Collateral Agreement are
hereby amended to add the information relating to each such Person set out on
Schedules 1, 2, 3, 4, 5, and 6, respectively, hereof. Each such Person hereby
makes to the Administrative Agent the representations and warranties set forth
in the Guaranty and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.


3.In furtherance of its obligations under Section 5.2 of the Guaranty and
Collateral Agreement, each such Person agrees to deliver to the Administrative
Agent appropriately complete UCC financing statements and Canadian personal
property securities act registrations naming such person or entity as debtor and
the Administrative Agent as secured party, and describing its Collateral and
such other documentation as the Administrative Agent (or its successors or
assigns) may require to evidence, protect and perfect the Liens created by the
Guaranty and Collateral Agreement, as modified hereby. Each such Person
acknowledges and agrees to the authorizations given to the Administrative Agent
under Section 5.10(b) of the Guaranty and Collateral Agreement and otherwise,
and specifically, the undersigned hereby authorizes Administrative Agent, and/or
its, agents, attorneys and designees, to immediately file financing statements
in any public office deemed necessary by Administrative Agent to perfect the
security interests in favor of Administrative Agent in “all assets” (or words of
similar import) of such Person.


4.Each such Person's address for notices under the Guaranty and Collateral
Agreement shall be the address of the Company set forth in the Loan Agreement.


5.In addition to any other rights set out in the Guaranty and Collateral
Agreement, each Person signatory hereto acknowledges that after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
(i) appoint by instrument in writing one or more receivers of any Grantor or any
or all of the Collateral with such rights, powers and authority (including any
or all of the rights, powers and authority of the Administrative Agent under the
Guaranty and Collateral Agreement) as may be provided for in the instrument of
appointment or any supplemental instrument, and remove and replace any such
receiver from time to time. To the extent permitted by applicable law, any
receiver appointed by the Administrative Agent shall (for purposes relating to
responsibility for the receiver's acts or omissions) be considered to be the
agent of the applicable Grantor and not of the Administrative Agent, and (ii)
obtain from any court of competent jurisdiction an order for the appointment of
a receiver of any Grantor or of any or all of the Collateral.




--------------------------------------------------------------------------------






6.If, for the purposes of obtaining judgment in any court in any jurisdiction
with respect to the Guaranty and Collateral Agreement or any other Loan
Document, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due under the Guaranty and Collateral Agreement
or under any other Loan Document in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the rate of
exchange prevailing on the Business Day before the day on which judgment is
given. For this purpose “rate of exchange” means the rate at which the
Administrative Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice. In the event
that there is a change in the rate of exchange prevailing between the Business
Day immediately preceding the day on which the judgment is given and the date of
receipt by the Administrative Agent of the amount due, the Grantor shall, on the
date of receipt by the Administrative Agent, pay such additional amounts, if
any, or be entitled to receive reimbursement of such amount, if any, as may be
necessary to ensure that the amount received by the Administrative Agent on such
date is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Administrative Agent is the
amount then due under this Agreement or such other Loan Document in the Currency
Due. If the amount of the Currency Due which the Administrative Agent is so able
to purchase is less than the amount of the Currency Due originally due to it,
the Grantor shall indemnify and save the Administrative Agent and the Lenders
harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in the Guaranty and Collateral
Agreement and the other Loan Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due under the Guaranty and Collateral Agreement or any other Loan
Document or under any judgment or order.


7.This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Collateral Agreement and shall be governed by all the terms and
provisions of the Guaranty and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of the Administrative Agent's acceptance of this Agreement. Each such
Person will deliver an executed original of this Agreement to the Administrative
Agent.






--------------------------------------------------------------------------------






CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company organized
under the laws of Nova Scotia


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI CANADIAN IMAGES, an Ontario partnership


By:
CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company organized
under the laws of Nova Scotia, its partner



By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




By:
CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia, its partner



By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer








